PER CURIAM:
Denise L. Severino-Todd appeals the district court’s order granting the Defendant's motion to dismiss her employment discrimination action pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2000e-17 (West 2003 & Supp. 2010). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Severino-Todd v. Wal-Mart, Inc., No. 5:ll-cv-336-BR, 2011 WL 6370483 (E.D.N.C. Dec. 20, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.